Citation Nr: 1756272	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  08-32 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to the service-connected posttraumautic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Macek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to January 1972 in the United States Army, to include service in Vietnam. He had additional reserve service until 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In January 2014, the Veteran testified before the undersigned Veterans Law Judge during a hearing in Washington, D.C. A transcript of the hearing is included in the electronic claims file.

In March 2014, February 2016, and in June 2017, the Board remanded the claim for further development. In September 2016, the Board issued a decision, which was appealed to the United States Court of Appeals for Veterans Claims. In March 2017, the parties to the appeal filed a Joint Motion for Remand.

In February 2016, the Board remanded the matter for additional development. Specifically, the Board ordered an addendum opinion to the June 2015 VA examination which found no nexus between the Veteran's hypertension and his service. The February 2016 remand ordered that the examiner discuss how the National Academy of Sciences report pertaining to Agent Orange exposure applies to "the specific nature of the Veteran's herbicide exposure, the course of his hypertension, and any post-service risk factors."

In September 2016, the Board denied service connection for hypertension concluding there the Veteran's hypertension was likely not related to service.

In March 2017, the Court indicated that the March 2016 VA examiner cited a National Academy of Sciences report which noted only "limited or suggestive evidence of association" between herbicide exposure and hypertension. The Court found that the opinion was insufficient to provide a 50% or greater certainty of a causal link between the Veteran's hypertension and his service. See Polovick v. Shinseki, 23 Vet. App. 48, 55 (2009) (holding that it is inappropriate to "permit the denial of direct service connection simply because there is no presumptive service connection"). Additionally, the examiner failed to discuss how the report applies to the specific nature of the Veteran's exposure, the course of his hypertension, and any post-service risk factors; therefore, he did not provide this information as per the February 2016 Board order. See Stegall v. West, 11 Vet.App. 268, 271 (1998). Rather, the examiner relied on the fact that VA did not find hypertension to be a presumptive condition. The Court found that the March 2016 VA examination was inadequate. Additionally, the Court vacated the September 2016 Board decision as it relied on this medical evidence in its denial.

In June 2017, the Board remanded the matter for further development. Specifically, the Board ordered an addendum medical opinion to determine whether the Veteran's hypertension was either caused or aggravated by his PTSD or his PTSD medications. Additionally, the Board ordered that the examiner address the Veteran's cited medical literature and discuss whether the Veteran's hypertension was either caused or aggravated by his presumed Agent Orange exposure.


FINDING OF FACT

The Veteran's hypertension is not attributable to service, including to his presumed herbicide exposure, was not caused or aggravated by his PTSD or his PTSD medications, and did not manifest to a compensable degree within one year of separation from service.

CONCLUSION OF LAW

The criteria for entitlement to service connection for hypertension have not been met. 38 U.S.C. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2012); 38. C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2017).




REASONS AND BASES FOR FINDING AND CONCLUSION

A. Direct Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2017); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C. § 5107 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

B. Secondary Service Connection

Service connection may be granted for disability which is proximately due to or the result of service-connected disability. 38 C.F.R. § 3.310(a) (2017). Additional disability resulting from the aggravation of a non-service-connected disability by a service-connected disability is also service-connected. 38 C.F.R. § 3.310(b) (2017); Allen v. Brown, 7 Vet. App. 439 (1995).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017). That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a), (b), 3.309(a) (2015); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2017).

C. Presumptive Service Connection for Chronic Diseases

Service connection for certain cardiovascular diseases, including hypertension, may be established on a presumptive basis by showing that the disease manifested to a degree of 10 percent or more within one year from the date of separation from service. 38 C.F.R. § 3.307 (a)(3) (2017). If the chronic disease manifested in service or within the presumptive period, then service connection will be established for subsequent manifestations of the same chronic disease at any date after service, no matter how remote, without having to show a causal relationship or medical nexus, unless the later manifestations are clearly due to causes unrelated to service ("intercurrent causes"). 38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that § 3.303(b) only applies to the chronic diseases listed in § 3.309(a)). When the condition noted during service is not shown to be chronic, or its chronicity may be legitimately questioned, then a continuity of symptoms after service must be shown to establish service connection under this provision. Id. at 1338-39 (observing that a continuity of symptoms after service is a relaxed evidentiary showing that itself "establishes the link, or nexus" to service and also confirms the existence of the chronic disease while in service or during a presumptive period). To establish service connection based on a continuity of symptoms under § 3.303(b), the evidence must show: (1) a condition "noted" during service; (2) post-service continuity of the same symptoms; and (3) a nexus between the present disability and the post-service symptoms. Fountain v. McDonald, 27 Vet. App. 258, 263-64 (2015).

D. Presumptive Service Connection Associated with Exposure to Certain Herbicide Agents.

The law also provides that the Veteran who, during active military, naval or air service, served in the Republic of Vietnam during the Vietnam Era is presumed to have been exposed during such service to certain herbicidal agents (e.g., Agent Orange) unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during service. If the Veteran was exposed to an herbicide agent during service, certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307 (a)(6) are met, even though there was no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R.§ 3.307 (d) are also satisfied. Although military personnel records show the Veteran had Vietnam service during the Vietnam Era, hypertension is not a disorder presumed to be associated with herbicide exposure. See 38 C.F.R. § 3.309 (e). As such, presumptive service connection based on herbicide exposure is not applicable to the claim. However, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of actual direct causation. Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Hypertension

Under VA regulations, hypertension must be confirmed by readings taken two or more times on at least three different days. The regulation also clarifies that the term "hypertension" means that the diastolic blood pressure is predominantly 90mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm. 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101, Note (1) (2017).

Additionally, in order for hypertension to be considered compensably disabling, the evidence must show that diastolic pressure is predominantly 100 or more, systolic pressure is predominantly 160 or more, or there is a history of diastolic pressure predominantly 100 or more requiring continuous medication for control. 38 C.F.R. § 4.104, DC 7101 (2017).

The Veteran contends that hypertension is a consequence of exposure to herbicide agents while serving on active duty in the Republic of Vietnam. See November 2017 Appellate Brief. Additionally, the Veteran argues that his hypertension was caused or aggravated by his service connected PTSD, and/or the medications he is prescribed for the disability. Id.

With respect to the first element (1) for service connection, a current disability, the Veteran has a current diagnosis of hypertension.

In June 2015, the Veteran was afforded a VA examination to assess his hypertension. The examiner confirmed a diagnosis of hypertension, but endorsed that a date of onset was unknown. He noted that the Veteran is prescribed amlodipine/valsartan to treat the disability, which has controlled and stable for the last 12 years. The Veteran's average blood pressure at the examination, measured at 3 intervals, was 140/89. While the Veteran's recent blood pressure readings do not manifest as hypertension, his continued use of medications to control the disability satisfy the requirements for hypertension as per § 4.104.

With respect to element (2), in-service incurrence or aggravation of a disease or injury, service treatment records and post-service records do not show that the Veteran had hypertension in service or within the one year presumptive period.

Review of the Veteran's service treatment records are absent for any diagnosis of treatment for hypertension or any other cardiovascular conditions. In October 1969, the Veteran's blood pressure was measured at 110/70. In September 1970, the Veteran's blood pressure during service was measured at 150/90-100 during an office evaluation for dizzy spells. At a follow-up visit in September 1970, his blood pressure was measured at 120/80. On the December 1971 separation examination, blood pressure was 116 systolic and 64 diastolic, and hypertension was not documented. The Board notes that in January 1994, while in the reserves, the Veteran's blood pressure was measured at 129/80 indicating a normal reading.

The Veteran is presumed to have been exposed to herbicide agents, such as Agent Orange, during his service in the Republic of Vietnam. While hypertension is not listed as a disease associated with exposure to certain herbicide agents under C.F.R. 38 § 3.309 (e), the Veteran argues that his exposure to Agent Orange caused his hypertension; and therefore, he should be granted service connection on a direct basis due to the in-service exposure. His representative cited to the National Academy of Sciences (NAS) Institute of Medicine's Veterans and Agent Orange: Update 2010 which concluded that there is "limited or suggestive" evidence of an association between exposure to Agent Orange and hypertension. See Institute of Medicine of the National Academies, Veterans and Agent Orange: Update 2010, 694 (2011).

In March 2017, the Veteran was afforded an addendum opinion as to whether the Veteran's hypertension was either caused or aggravated by exposure to herbicide agents, such as Agent Orange. The examiner, Dr. CW, opined that it is less likely than not that the Veteran's hypertension was caused by Agent Orange exposure and noted that the record did not indicate that the Veteran's hypertension was aggravated beyond its natural progression. He explained that there is no medical examination or laboratory test that can reveal the effects of Agent Orange. He noted that the NAS study classified hypertension as having "limited or suggestive evidence of association" to Agent Orange exposure, but noted that "causation" had not been established. He opined that "[w]hen there is limited evidence that there is even an association, then one certainly cannot say with 50 percent or more certainty that there is a causation."

The Board finds that the competent, credible, and probative evidence of record weighs against a finding that the Veteran's current hypertension is etiologically related to service or within one year of separation. While the Veteran is competent to report symptoms that he has experienced as a result of his cardiovascular condition, he lacks the necessary education, training, and experience to offer a medical diagnosis or to provide an etiology opinion on the condition. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The record indicates that the Veteran's hypertension did not manifest in-service or within one year of his separation as none of the Veteran's blood pressure readings meet the necessary requirements for hypertension under 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2017).

Since the Veteran's claim relies on the in-service incurrence or aggravation of hypertension, and no occurrence of a hypertension or any other cardiovascular disease was identified, his claim lacks the necessary evidence to support element (2), in-service incurrence or aggravation of a disease or injury. Therefore, service connection on a direct basis is not warranted.

Presumptive service connection for hypertension as a "chronic disease" is also not warranted as there is no documentation of hypertension from within one year of the Veteran's separation from active duty. As for a continuity of symptomatology between the disorder and service, hypertension was not noted during service and none of the blood pressure readings obtained met the diagnostic criteria for hypertension. Therefore, § 3.303(b) is not applicable. See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board acknowledges that there is "limited or suggestive" evidence that hypertension is associated with certain herbicide agents such as Agent Orange; however, aside from citing to this empirical literature, the Veteran has not provided any positive medical nexus opinion suggesting that his herbicide exposure caused his hypertension. As such, the Board finds that the medical evidence of record weighs against the Veteran's claim for service connection for hypertension on a direct basis as a result of herbicide exposure.

Pertaining to secondary service connection for hypertension as a result of the Veteran's service connected PTSD, the July 2017 examiner endorsed that it is less likely than not that the Veteran's diagnosed hypertension was either caused by or aggravated by his PTSD. His rationale indicated that "[t]he vast majority of hypertension is multifactorial and heavily influenced by genetic predisposition and risk factors." The examiner identified that the Veteran possessed several of these risk factors, including his age, obesity, race, history of myocardial infarction, and genetic predisposition including maternal family history of cardiovascular disease. He opined that the Veteran's hypertension was not caused by or aggravated by his PTSD or his PTSD medications. In his rationale, he noted that the Veteran's mental health records indicated that his PTSD was mild in severity only being treated intermittently with medications. As far as aggravation past its natural progression, the examiner noted that the Veteran's hypertension has been well-controlled with only minor adjustments in his medications, which is common with aging. He further opined that the Veteran's PTSD medications have not caused or aggravated his hypertension. His rationale again noted that the Veteran's hypertension has been well-controlled and that review of the Veteran's current treatment records indicates that he is not currently on any medications for his PTSD.

In the November 2017 Appellate Brief, the Veteran's representative raised new arguments indicating that there is currently accepted medical principles that indicate a causal, or aggravation, link between mental disorders and cardiovascular disease. He specifically pointed to sleep deprivation, a noted symptom of the Veteran's PTSD. He cites to medical literature in Cecil's Textbook of Medicine (22nd Edition, 2004), at 253 which indicates that PTSD is a causative agent for cardiovascular disease (CVD) problems. Additionally, he cites to the Center for Disease Control, Harvard University, and WebMD websites which indicate a link insufficient sleep to chronic diseases and conditions.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the preponderance of the evidence is against the claim. The July 2017 VA addendum opinion is adequate for the purposes of adjudication. The examiner addressed the contentions of service connection, but opined that the Veteran's hypertension was not related to service, including herbicide exposure, or caused or aggravated by service-connected PTSD or PTSD medications. The examiner based his conclusions on an examination of the claims file, the Veteran's diagnostic reports, and medical literature including the NAS study. He reviewed and accepted the Veteran's reported history and symptoms regarding hypertension in rendering the opinion.

The only other evidence to the contrary of the VA examination report is the lay evidence. The Board finds that the Veteran's lay assertions are both competent and credible. Consequently, the Board will weigh the lay statements against the medical evidence.

The June 2015 and July 2017 VA examiner, Dr. CW, was a medical professional who reviewed the claims file and considered the reported history including the Veteran's own lay assertions. The examiner, in providing the requested medical opinions, used his expertise in reviewing the facts of this case and determined that the current symptoms were not related to service, including herbicide exposure, the service-connected PTSD, or medications prescribed for PTSD. As the examiner explained the reasons for his conclusions based on an accurate characterization of the evidence, the opinions are entitled to substantial probative weight. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). In weighing the VA examiner's opinions against those of the Veteran, the Board finds that the credibility and probative value of the specific and reasoned statement of the trained medical professionals outweighs that of the general lay assertions.

The Board acknowledges the Veteran's arguments regarding sleep deprivation potentially affecting his hypertension; however, the Board may not make medical determination without relying on independent medical evidence. See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions). While the Board recognizes that the Veteran has suffered from a long-standing well-controlled hypertension disability, the weight of evidence, including highly probative medical opinions, suggest that his current hypertension disability is not related to service or proximately caused by his PTSD or his PTSD medications. The Board notes that the Veteran was diagnosed with PTSD in September 2010, years after he began taking medications to control his hypertension. Additionally, the Board finds that the VA has satisfied its duty to assist the Veteran in that a medical examination and opinion was obtained specifically discussing any possible link with the Veteran's PTSD and hypertension.

As for the Veteran's reported sleep disturbances, the Board encourages him to file a separate claim for a sleep disorder, or related condition, and to include hypertension as secondary to the disability.

The Board has considered the applicability of the benefit of the doubt doctrine, but as the preponderance of the evidence is against the Veteran's claim for hypertension, that doctrine is not applicable to the claim.


ORDER

Service connection for hypertension, to include as secondary to herbicide exposure is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


